                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

STATE OF TEXAS,                   §
                                  §
            Plaintiff,            §
                                  §     No: 03:17-CV-00179-PRM
v.                                §
                                  §
YSLETA DEL SUR PUEBLO,            §
THE TRIBAL COUNCIL, THE           §
TRIBAL GOVERNOR MICHAEL           §
SILVAS or his SUCCESSOR,          §
                                  §
            Defendants.           §
_______________                   §
                                  §
YSLETA DEL SUR PUEBLO,            §
THE TRIBAL COUNCIL, THE           §
TRIBAL GOVERNOR MICHAEL           §
SILVAS or his SUCCESSOR,          §
                                  §
            Counter-Plaintiffs,   §
                                  §
v.                                §
                                  §
KEN PAXTON, in his OFFICIAL       §
CAPACITY AS THE TEXAS             §
ATTORNEY GENERAL,                 §
                                  §
            Counter-Defendant.    §
                                  §

                PUEBLO DEFENDANTS’ OPPOSED MOTION
              AND MEMORANDUM IN SUPPORT OF MOTION
                     FOR RECONSIDERATION OF
           ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                                             MOTION

       Ysleta del Sur Pueblo, the Tribal Council and Governor Michael Silvas or his Successor

(“Pueblo Defendants”) move this Court to reconsider its February 14, 2019 Memorandum

Opinion and Order (ECF No. 183) granting the State of Texas’s Motion for Summary Judgment

(“Order No. 183”).1 Specifically, the Pueblo Defendants ask the Court to reconsider its holding

that under Section 107(b) of the Restoration Act the State of Texas may use the federal courts to

impose the State’s gaming regulations on the Ysleta del Sur Pueblo. That holding is a manifest

error of law as it is in direct conflict with Ysleta I’s confirmation that Section 107(b) – as

opposed to Section 107(a) – is a restatement of Public Law 280. And the Court’s holding is in

direct conflict with prior orders of this Court that have applied the congressional language in

Section 107(b) to prohibit state regulation of gaming on the Pueblo. Further, to the extent the

Court believes the phrase “no state regulatory jurisdiction” Congress adopted in Section 107(b)

is ambiguous, the Court must apply the Indian Canon of Construction, which it did not do.

                        MEMORANDUM IN SUPPORT OF MOTION

                                       LEGAL STANDARD

       A motion for reconsideration “may properly be considered either [as] a Rule 59(e)

motion to alter or amend judgment or a Rule 60(b) motion for relief from judgment.” Hamilton

Plaintiffs v. Williams Plaintiffs, 147 F.3d 367, 371, n.10 (5th Cir. 1998). “[W]hile Rules 59(e)

and 60(b) permit the same relief—a change in the judgment—Rule 60(b) extends the time within

which relief can be sought.” Harcon Barge Co., Inc. v. D & G Boat Rentals, Inc., 784 F.2d 665,




1
  Pursuant to Local Rule CV-7(i), undersigned counsel certifies to the Court that counsel for the
parties have conferred in a good faith attempt to resolve the matter by agreement, but no agreement
could be reached because counsel for the State of Texas does not believe the Order needs to be
reconsidered.


                                                  1
669 (5th Cir. 1986) (en banc). Under the “guidelines” of Rule 59(e), “[t]o succeed on a . . .

motion for reconsideration, a party must clearly establish either a manifest error of law or fact or

must present newly discovered evidence.” Anderson v. Cain, 402 B.R. 752, 754-55 (E.D. Tex.

2009) (internal citations and quotations omitted). Under Rule 60(b), the court may relieve a

party from final judgment on the basis of “mistake” or “any other reason justifying relief from

the operation of the judgment.” Fed. R. Civ. P. 60(b)(1)-(6).

                                          ARGUMENT

I.     The Court’s Order disregards Ysleta I’s holding that Section 107(b) of the
       Restoration Act is a “restatement of Public Law 280” and “not to be construed as a
       grant of civil or criminal jurisdiction to the State.”

       The Fifth Circuit held in Ysleta I that Section 107(b) of the Restoration Act “is a

restatement of Public Law 280.”2 Ysleta del Sur Pueblo v. State of Tex., 36 F.3d 1325, 1334 (5th

Cir. 1994) (“Ysleta I”). Public Law 280 grants certain states limited jurisdiction over crimes and

civil matters on reservations in those states.3 COHEN’S HANDBOOK OF FEDERAL INDIAN LAW §

6.04[3][a]-[b], at 537-539 (Nell Jessup Newton ed., 2012). However, “the federal grant of

jurisdiction to the states under Public Law 280 excludes significant subject areas, particularly in

the regulatory and tax fields.” Id. at 540. In Byron v. Itasca Cnty., Minn., the Supreme Court

held that Public Law 280 never conferred “general state civil regulatory control over Indian

reservations.” 426 U.S. 373, 384 (1976). “[I]f Congress in enacting [Public Law] 280 had

intended to confer upon the States general civil regulatory powers…over reserved Indians, it

would have expressly said so.” Id. at 390. The Supreme Court confirmed this result in



2
  Section 107(b) of the Restoration Act states: “No State Regulatory Jurisdiction – Nothing in this
section shall be construed as a grant of civil or criminally regulatory jurisdiction to the State of
Texas.”
3
  Act of Aug. 15, 1953, 67 Stat. 588 (codified as amended at 18 U.S.C. § 1162, 25 U.S.C. § 1321-
1326, 28 U.S.C. § 1360, 1360 note).


                                                 2
California v. Cabazon Band of Mission Indians, 480 U.S. 202 (1987). Ysleta I correctly

interpreted the holding of Cabazon: “while Public Law 280 broadened California’s authority

with regard to Indian reservations, Congress did not intend to grant it general civil regulatory

authority.” 36 F.3d 1330. Ysleta I, and this Court, also correctly observed that “to determine

whether conduct falls within a state’s jurisdiction pursuant to [Public Law] 280, the Supreme

Court [in Cabazon] recognized a distinction between ‘criminal/prohibitory laws’ and

‘civil/regulatory laws.’” Order No. 183 at 8.

       Ysleta I addressed Cabazon in response to the Pueblo’s argument that because Congress

used the word “prohibited” in Section 107(a), that section must be interpreted to incorporate

Cabazon’s “prohibitory/regulatory” distinction.4 Id. Addressing that argument, the Fifth Circuit

distinguished Section 107(a) from Section 107(b) of the Restoration Act:

       The Tribe points to two items in the Restoration Act's legislative history that it
       believes indicate Congress incorporated Cabazon Band into § 107(a) of the Act.
       First, Congress noted in its report that § 107(b) “is a restatement of the law as
       provided in [Public Law 280].” Id. at 10. The reference to Public Law 280, the
       statute at issue in Cabazon Band, presumably is the hook on which the Tribe hangs
       this argument. The Tribe's argument, however, misses the mark, because § 107(b),
       as opposed to § 107(a), states only that the Restoration Act is not to be construed
       as a grant of civil or criminal regulatory jurisdiction to the State. In that
       sense only, § 107(b) is a restatement of Public Law 280. But it is § 107(a) that
       determines whether Texas “prohibits” certain gaming activities, and § 107(a)
       is not a restatement of Public Law 280.

Ysleta I, 36 F.3d at 1334 (emphasis in original). This is the only discussion of Section 107(b) in

Ysleta I, and it confirms the Fifth Circuit’s conclusion that “[Section] 107(a) is not a restatement

of Public Law 280,” but that “[Section] 107(b) is a restatement of Public Law 280.’” Id.

(emphasis added). The Fifth Circuit then also held that “the Restoration Act is not to be




4
  Section 107(a) provides, in part: “In General – All gaming activities which are prohibited by the
laws of the State of Texas are hereby prohibited on the reservation and on lands of the tribe.”


                                                 3
construed as a grant of civil or criminal regulatory jurisdiction to the State.” Id.

       Unlike the Fifth Circuit in Ysleta I, this Court’s Order No. 183 disregards Section 107(b)

as “a restatement of Public Law 280” and does not apply required Public Law 280 analysis:

       Though an interpretation of subsection (b) that incorporated Cabazon Band would
       distinguish between laws that prohibit conduct and those that permit but merely
       regulate conduct, the Fifth Circuit rejected this view.

Order No. 183 at 20. But the Fifth Circuit did not reject this view – it embraced it: it held that

Section “107(b) is a restatement of Public Law 280” and that “the Restoration Act is not to be

construed as a grant of civil or criminal regulatory jurisdiction to the State.” 36 F.3d at 1334.

       Interpretation of Section 107(b) therefore requires application of Public Law 280

precedent – including Cabazon. And as this Court confirmed, incorporating Cabazon in its

interpretation of Section 107(b) requires the Court to “distinguish between laws that prohibit

conduct and those that permit but merely regulate conduct.” Order No. 183 at 20 (emphasis

added). But this required analysis is absent from Order No. 183, resulting in a manifest error of

law by holding that Texas may enforce state regulations through the federal courts:

        [A]lthough subsection (b) provides that Texas does not have “regulatory
       jurisdiction,” subsection (b) does not provide that Texas’s regulations are thus
       unenforceable against the Tribe in federal court. Importantly, the Tribe’s
       formulation of subsection (b) does not reflect the Fifth Circuit’s interpretation of
       the statute. Pursuant to Ysleta I, the Tribe is subject to Texas’s regulations, and
       Texas may properly enforce its regulations in federal court.

Id.

       The Fifth Circuit in Ysleta I never examined the language of Section 107(b), and never

held that Section 107(b) allows Texas to exercise regulatory jurisdiction over Ysleta del Sur

Pueblo – through the federal courts or otherwise. In fact, the Fifth Circuit reached the opposite

conclusion when it distinguished Section 107(a) from Section 107(b), holding that Section

“107(b) is a restatement of Public Law 280” and “that the Restoration Act is not to be construed



                                                  4
as a grant of civil or criminal regulatory jurisdiction to the State.” 36 F.3d at 1334.

       Every order entered by this Court – until Order No. 183 – has adhered to the

unambiguous language of Section 107(b) and the Fifth Circuit’s holding regarding Section

107(b) in Ysleta I. Those prior orders declined to construe Section 107(b) as granting regulatory

jurisdiction to the State of Texas in any manner, including regulatory enforcement through the

federal courts. For example, Judge Eisele, addressing charitable bingo, concluded:

       The Court notes that while the Restoration Act provides that the Tribe is subject to
       Texas gaming law, the Act does not provide Texas any regulatory jurisdiction over
       the Tribe:
       ...
       (b) Nothing in this section shall be construed as a grant of civil or criminal
       regulatory jurisdiction to the State of Texas.

Order Modifying Sept. 27, 2001 Inj. at 15, State of Tex. v. Ysleta del Sur Pueblo, No. 3:99-CV-

320 (W.D. Tex. 2016) (“Ysleta II”), ECF No. 165 (quoting Sections 107(a) and (b)) (emphasis in

original). In that same order, Judge Eisele also specifically:

       recognize[d] that Section 107(b) of the Restoration Act provides that Texas does
       not hold regulatory jurisdiction over the Tribe.

       Though a close question, the Court concludes that, pursuant to its September 27,
       2001, Memorandum Opinion, the Defendants have not shown that the Tribe is
       “otherwise qualified” to participate in charitable bingo activities under Texas law.
       While the Tribe is not subject to the regulatory jurisdiction of the State, including
       the [Texas Lottery] Commission, it is clear that the Tribe is subject to Texas law on
       all gaming matters, including participation in charitable bingo activities.

Id. at 14-15. Similarly, Judge Hudspeth confirmed that the Pueblo is “not subject to the

regulatory jurisdiction of any State agency, including the Texas Lottery Commission.” Order

Regarding Defs.’ Third Mot. for Clarification at 6, Ysleta II, ECF No. 282. And Judge Cardone,

citing Section 107(b), also confirmed that “the [Restoration] Act specifically provides that

nothing in the section addressing gaming activity ‘shall be construed as a grant of civil or

criminal regulatory jurisdiction to the State of Texas.’” Order at 38, Ysleta II, ECF No. 608.



                                                  5
Judge Cardone then specifically clarified:

       The Fifth Circuit has indicated that this provision “is a restatement of Public Law
       280.” Ysleta, 36 F.3d at 1334. The “grant of jurisdiction to states under Public Law
       280 excludes significant subject areas, particularly in the regulatory and tax fields.”
       Cohen’s Handbook § 6.04(3)(b)(ii).

Id. Even within the context of the present case this Court has confirmed that:

       It is true, as Defendants argue, that state regulatory bodies may not exercise
       jurisdiction over the Pueblo pursuant to the Act. This does, in a sense, ‘exempt’ the
       Pueblo from certain responsibilities imposed by those regulatory authorities. …
       The Act contemplates a gaming prohibition just as strict as that provided by state
       law, just without the regulatory regime that applies to all other entities within the
       state's jurisdiction.

Order Den. Mot. to Dismiss at 11-12, Mar. 28, 2018, ECF No. 76. The Court has also stated:

       Adding to the exceptional nature of this statute is its prohibition on the State’s
       exercise of regulatory authority over Defendants, which would normally help
       dictate what does and does not constitute unlawful gaming pursuant to state law.

Order Regarding Magistrate’s R. & R. and Pl.’s Appl. for Prelim. Inj. at 37, Mar. 29, 2018, ECF

No. 77 (emphasis added).

       Applying this analysis, this Court in earlier orders rejected the conclusion reached in

Order No. 183: that the Restoration Act requires the Pueblo to obtain a state license. In 2002,

Judge Eisele attempted to address the ongoing conflict by judicially ordering the Pueblo “to

procure a license to conduct bingo games from the [Texas Lottery] Commission.” Order No.

183 at 12. The Pueblo worked to do so as ordered by the Court, with little success. In 2009

Judge Hudspeth eliminated that judicial requirement, stating: “[a]lthough it appeared to be a

reasonable compromise, this noble experiment has not worked in practice” and holding “it is

time for a new approach.” Order Regarding Defs.’ Third Mot. for Clarification at 6, Ysleta II,

ECF No. 282. Instead of the judicially imposed license requirement, Judge Hudspeth directed

“the Defendants to petition the Court directly” and gave the State of Texas “the opportunity to




                                                 6
respond to the Defendants’ petition.” Id. at 7. In 2016, Judge Cardone correctly held that this

“petition” process “improperly contorted this Court’s role of arbiter into that of a regulatory body

overseeing a segment of the affairs of a sovereign tribal nation.” She stated:

       Instead, the Restoration Act provides a mechanism for addressing violations of its
       provisions. That mechanism requires Texas to bring suit in this Court to challenge
       alleged violations of the Act, and allows this Court to enter an injunction, if
       warranted.

Order at 2, Ysleta II, ECF No. 608.

       Order No. 183 returns the federal courts to the “quasi-regulatory body” function which

Judge Cardone rejected. Should the Court not reconsider Order No. 183, it will be forced in the

future to resolve every regulatory dispute between the State and the Pueblo concerning gaming

activities on the Pueblo. The administrative detail those regulatory determinations will require is

significant, as shown in the range of regulatory issues presented in the past to the Texas Lottery

Commission, including: (1) whether a concrete foundation for a new bingo hall poured next to an

existing foundation is required to be considered a common foundation [Greenfield Bingo

Services, No. 2010-0819-0008 (Texas Lottery Comm’n Sept. 22, 2010)]; (2) the propriety of a

bingo game in which one ball draw can be used to award multiple prizes of $50.00 or less using

multiple bingo cards [Kris Keller, No. 2017-0306-0002 (Texas Lottery Comm’n May 1, 2017)];

and (3) whether acceptance of a credit card as payment for bingo products is permitted if the

credit card transaction is funded by a credit card processing company within two business days

[Littlefield Corporation, No. 2017-0816-0004 (Texas Lottery Comm’n Oct. 13, 2017)]. The

Court has previously recognized – and rejected – an approach that forces it to act as a “quasi-

regulatory body.” This Court should reconsider its decision to abandon that holding.

       And as to regulatory enforcement at the federal level, the Court in previous orders –

including in this pending action – has held that the Restoration Act grants the Secretary of



                                                 7
Interior the sole power to adopt regulations regarding gaming by the Pueblo: “the Restoration

Act charges the ‘Secretary of the Interior or his designated representative’ with ‘promulgat[ing]

such regulations as may be necessary to carry out the provisions of [the] Act.” Order at 13, 19,

Ysleta II, ECF No. 608. The Court went on to confirm that:

       DOI is charged with, among other responsibilities, administering the Restoration
       Act. See Restoration Act, Pub. L. No. 100-89, § 2, 101 Stat. 666 (“The Secretary
       of the Interior or his designated representative may promulgate such regulations as
       may be necessary to carry out the provisions of this Act.”).

Id. The Court in the present action reached that same conclusion, after first confirming that the

State “may not exercise [regulatory] jurisdiction over the Pueblo pursuant to the Act”:

       Instead, the Act provides that “[t]he Secretary of the Interior or his designated
       representative may promulgate such regulations as may be necessary to carry out
       the provisions of this Act.” Restoration Act § 2.

Order Den. Mot. to Dismiss at 12, n.2, ECF No. 76. Even if this Court believes that Texas

regulations are “surrogate federal law” under Ysleta I, the Court is prohibited under Section

107(b) from granting the State jurisdiction to enforce state regulations through the federal courts.

That regulatory enforcement can only be sought by the federal government.

II.    Order No. 183 disregards controlling law that requires application of the Indian
       Canon of Construction if Congress enacts an ambiguous statutory provision.

       Both the United States Supreme Court and the Fifth Circuit Court of Appeals consistently

have confirmed that “the Indian canon of construction requires statutes to be construed liberally

in favor of the Indians and ambiguous provisions interpreted to their benefit.” Banks v. United

States Parole Comm’n, 399 Fed. Appx. 19, 20, 2010 WL 4269258, at *1 (5th Cir. 2010)

(emphasis added). See Montana v. Blackfeet Tribe, 471 U.S. 759, 766 (1985). See also

McClanahan v. Arizona State Tax Comm'n, 411 U.S. 164, 174 (1973). Specific to this motion,

“[t]he Supreme Court in interpreting Public Law 280 has stated that ‘statutes passed for the




                                                 8
benefit of dependent Indian tribes ... are to be liberally construed, doubtful expressions being

resolved in favor of the Indians.’” Seminole Tribe of Fla. v. Butterworth, 658 F.2d 310, 316 (5th

Cir. 1981) (quoting Bryan, 426 U.S. at 392).

           As set forth above, Section 107(b)’s Public Law 280 text is unambiguous: no state

regulatory jurisdiction. Yet on page 20 of Order No. 183, the Court states: “[a]dmittedly, the

Restoration Act does not clearly define what ‘regulatory jurisdiction’ means.” Because the Court

found “regulatory jurisdiction” to be “not clearly define[d],” the Court is required to apply the

Indian Canon of Construction and to liberally resolve the perceived ambiguity “in favor of the

Indians.” The Court’s failure to do so is itself manifest error requiring reconsideration.

    III.      The Pueblo Defendants’ position comports with that advanced by the State
              following Ysleta I.

           At core, the dispute between the Pueblo Defendants and the State stems from the Fifth

Circuit’s flawed decision in Ysleta I. As the State itself recognized in the certiorari proceedings

following that opinion, the Ysleta I court improperly “decided an Eleventh Amendment question

as to the Restoration Act which was not presented by the litigation while avoiding deciding the

same question as it applies to IGRA, the act pursuant to which the State was sued,” a result that

“[left] unanswered serious questions impinging on the sovereignty of the State and the Tribe and

the federal government’s plenary power in the area of Indian Commerce.” State’s Conditional

Cross-Petition for Writ of Certiorari, Texas v. Ysleta del Sur Pueblo, No. 94-1310, 1995 WL

17048828, at *6 (U.S. filed Jan. 30, 1995).5 The Pueblo Defendants repeatedly have argued that

Ysleta I was wrongly decided and they will not rehash those arguments here; they acknowledge

that only the Fifth Circuit sitting en banc can undo the damage that the Ysleta I opinion has



5
 Indian Gaming Regulatory Act, 25 U.S.C.A. §§ 2701-2721 (West, Westlaw through Pub. L.
No. 116-5)


                                                   9
wrought.

       It is notable, though, that the State previously has argued the same position advanced by

the Pueblo Defendants in this pending action with respect to the applicability of Texas laws and

regulations to gaming on the Pueblo’s reservation, specifically as to bingo. In the State’s

Conditional Cross-Petition for Certiorari in Ysleta I, the State—in addition to essentially

conceding that Ysleta I was wrongly decided—acknowledged that Texas bingo laws “would be

difficult to apply to an Indian tribe.” Id. at *7-8. The State at that time argued that IGRA

provided the solution to this difficulty because it allows an Indian tribe to offer bingo as “Class

II” gaming “under the supervision of the National Indian Gaming Commission” if the state in

which the tribe is located “permits such gaming for any purpose by any person, organization or

entity,” Id. at 8, which Texas did—and does. For that reason, among others, Texas argued that

the Supreme Court should reconsider Ysleta I so that IGRA and the Restoration Act could be

“reconciled” and “harmonized” consistent with the careful sovereignty-balancing regime

Congress crafted in IGRA. See id. at *7-9. “[W]ithout the framework provided by IGRA,” the

State warned in 1995, “it would not be possible to regulate those activities [conducted by the

Pueblo] since the state has no regulatory, civil or criminal jurisdiction over gaming on Tribal

lands.” Id. at *8 (emphasis added). Thus, the Pueblo Defendants here ask the Court to

reconsider its Order to make it consistent not only with the Court’s prior understanding of the

Restoration Act, but with the State’s original position on the issue as well: that the State cannot

enforce its regulations to the bingo offered on the Pueblo’s reservation.

                                         CONCLUSION

       The Pueblo Defendants respectfully request that the Court grant this motion and

reconsider its February 14, 2019 Memorandum Opinion and Order.




                                                 10
Dated: March 1, 2019                  Respectfully Submitted,

                                      /s/ Randolph H. Barnhouse
                                      Randolph H. Barnhouse
                                      Michelle T. Miano
                                      BARNHOUSE KEEGAN SOLIMON & WEST LLP
                                      7424 4th Street NW
                                      Los Ranchos de Albuquerque, NM 87107
                                      (505) 842-6123 (telephone)
                                      (505) 842-6124 (facsimile)
                                      dbarnhouse@indiancountrylaw.com
                                      mmiano@indiancountrylaw.com

                                      KEMP SMITH LLP
                                      Richard Bonner
                                      State Bar No. 02608500
                                      Joseph Daniel Austin
                                      State Bar No. 24101470
                                      P.O. Box 2800
                                      El Paso, TX 79999
                                      (915) 553-4424 (telephone)
                                      (915) 546-5360 (facsimile)
                                      Richard.Bonner@kempsmith.com
                                      Joseph.Austin@kempsmith.com

                                      Attorneys for Pueblo Defendants/Counter-Plaintiffs




                                CERTIFICATE OF SERVICE

    I hereby certify that on March 1, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of such filing to counsel of record.


/s/ Randolph H. Barnhouse
Randolph H. Barnhouse




                                                11
